Exhibit 10.8

Description of Executive Compensation

For the fiscal year ended August 31, 2007 compensation paid to the executive
officers consisted of their individual salaries, a bonus paid equally to all
employees in December 2006, Company matching 401K contributions, and for the
Chief Executive officer, life insurance premiums paid by the Company. These
amounts were as follows:

 

Name and Position

   Salary    Bonus   

401k

Contribution

   Life
Insurance
Premium    Total

Robert A. Placek
Chairman of the
Board, President and
Chief Executive Officer;
Director

   $ 179,078    $ 500    $ 10,173    $ 2,883    $ 192,634

C. Troy Woodbury, Jr.
Treasurer and Chief
Financial Officer;
Director

   $ 131,424    $ 500    $ 10,173    $ —      $ 142,097

Ned L. Mountain
President and Chief
Operation Officer of
WCI; Director

   $ 140,000    $ 500    $ 10,173    $ —      $ 150,673